 

Case 1:18-cv-10836-PGG Documen

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Martin S. Gottesfeld, pro se,
Plaintiff:

Hugh J. Hurwitz, et al.,
Defendants

 

 

 

iL.

89 Filed 11/14/19 Page 1of5

- against. - Casd@ No.: 18-cv-10836-PGG-GWG

PLAINTIFF'S MOTION FOR AN EXTENSION TO OPPOSE DOCKET ENTRY 51-52

Plaintiff Martin S. Gottesfeld (herein plaintiff"), acting pro se,

hereby moves for a further extension of

time in which to file his opposition

to the defendants’ motion to dismiss, found at docket entries 51-52.

In support of this motion, the plaintiff herewith provides exhibits 1 and

2 hereto and requests pursuant to Fed. R
Court take mandatory judicial notice the

Respectfully mailed on Wednesdey, ¢
pursuant to Houston v. Lack, 487 U.S. 26
sufficient affixed pre-paid first-class
tracking number 9114 9023 0722 4291 7452
FCI Terre Haute CMU unit team acting in
the instant defendants,

wi PIS 6—

Martin S. Gottesfeld, pro se
Reg. No.: 12982-104

Federal Correctional Institution
P.O. Box 33

Terre Haute, IN 47808

ag ‘ . : (0 2 DIE LL EE
et .

er

 

 

eS

 

- Evid. 201(c)(2) that The Honorable
reof.

ictober 30th, .2019. and filed thereat
6 (1988), in an envelope bearing ©

U.S. postage and U.S. Postal Service

24. handed to Ms. J. Wheeler of the

her official capacity as an agent of

 

ECEIVE
NOV 7 4 2019
PRO SE OFFICE

 

 

 

 

 

 

 

 
 

imi

Case 1:18-cv-10836-PGG Document 89 Filed 11/14/19 Page 2of5

CERTIFICATE

OF SERVICE

I. Martin S. Gottesfeld, pro se, héreby certify that on Wednesday,

|
October 30th, 2019, I mailed a copy of tthe foregoing document to counsel for

|

the defendants in the above-captioned cdse by handing such copy in an envelope

bearing sufficient affixed pre-paid first-class U.S. postage to Ms. J. Wheeler

of the FCI Terre Haute CMU unit team for mailing in her official capacity as -

an agent of the defendants in the above-captioned case,

by:

 

ao sal
Martin S. Gottesfeld, pro se

- Page 2

of 2 -

 
ih

Exdubit: AL

Gottesfeld:

§ 1746(1) that the following is true and

I ae | ee «OO iL

Case 1:18-cv-10836-PGG Document 89 Filed 11/14/19 Page 3 of5

Declaration of Martin S.

I, Martin S. Gottesfeld, do hereby affirm that the following is true and
accurate to the best of my knowledge, information, and belief on this 30th day
of October, 2019. and I declare under penalty of perjury pursuant to 28 U.S.C.

correct:

1. My name is Martin S. Gottesfeld and I am the sole plaintiff in the ~
case of 18-cv-10836-PGG-GWG, currently pending before The Honorable .S.

District Court for The Southern District

of New York (hereafter "the case").

2. Agents of the defendants in the case continue to omit delivery of
essential commissary supplies to the FCI Terre Haute CMU, where I am held at

the order of agents of the defendants in

the case, and without these supplies

I am unable to prepare my filing in opposition to the motion made in the case

as docket entries 51 and 52.
3. This is the fifth week in which I

have attempted to purchase these

essential supplies from my only possible provider thereof, the FCI Terre Haute
Commissary department. comprised of agents of the defendants in the case, and

I am yet to receive them.

4. Ahead of this problem, I inquired
purchase extra supplies. and in so doing
defendants in the case my need to continu

5. Agents of the defendants in the c
extra supplies that could have at least p
filing delay.

6. Over the last 7 days, I had to fi
to intervene in another case, and doing s
further depleted my supplies, but I had n
intervene are prejudiced by delay and thi
vindicate my Constitutional rights.

7. This week, a bulletin was posted {
commissary delivery schedule and I am inc!

8. The bulletin does not specify a sq

in writing for permission to
explicitly cited to agents of the
litigating the case.

se refused me permission to purchase
rtially mitigated the resuling

e a time-sensitive motion for leave
further put me behind schedule and
choice because motions for leave to
motion was required in order to

to the inmate population with a
luding a copy herewith as Exhibit 2.

thedule for delivery to the CMU.

which is D-Unit and which is not "CMS," bit I was:‘told‘our delivery would come

yesterday, October 29th, 2019, and it did

were to be restored.: it would take at lea

not and has not since arrived,

t two (2) weeks for me to be able to

9. My supplies are now so low that est if regular commissary delivery . :

file my opposition to docket entries 51 a
would not be able to guarantee any filing
call on Monday, November 18th. 2019 (in ac
rule of Houston v. Lack).

d 52 in the case, meaning that I
thereof until--at the earliest--mail
cordance with the prison-mailbox

 

the case and is entirely beyond my control, I request equitable tolling of all

10. Because this delay is entirely oi, t by agents of the defendants in

relevant statutes of limitations during t
through November 18th, 2019.

I declare under penalty of perjury ur

e period from October 15th, 2019,

der the laws of the United States of

America that the foregoing is true: and coirect. Executed on October 30th,

2019.

LIEGE

_
- Page 1 of

 
  
  

DUE TO THE INSTITUTIONAL LOCKDOWN T
FOLLOWS.
AND G-UNIT LIST WILL BE TAKEN AT THE |
YOU WILL NOT SHOP. THOSE TRYING TO S

iE

AS FOLLOWS;

 

‘ip MONDAY : (T0=28=19) 2... Ce ee eee

TUESDAY (10-29-19) ....... cece eee cece

WEDNESDAY (10-30-19)... cee ee eee eee
THURSDAY (10-3119) ....... cee ee ee eee

FRIDAY (LI-1-19) - 2 ce ccc ee ee

*ATTENTION: ALL OTHER UNITS WILL PUT |
BOX IN THE EAST END CORRIDOR.

THERE WILL BE A UNICOR“ AND“ G

DISCIPLINARY WRITE UP.’ FOR THE REST OF

LE

. of 5
SN

   
 
   
  
  
 

 

  

SCHEDULE FOR COMMISSARY IS AS

4UNIT“COMMISSARY: “CALL. THE UNICOR

DOOR/WINDOW. <IF YOU AREN'T UNICOR

OP OUT OF BOUNDS WILL RECIEVE A
. THE WEEK THE UNITS WILL SHOP

««--CLOSED.
«---eUNICOR & G-UNIT SHOPPERS

~eeeESUNIT & F-UNIT SHOPPERS.
AM CMS E & F UNITS.

----L, M, & I UNIT:SHOPPERS.
AM CMS L, M, & ‘I UNITS.

j»«eeJ-UNIT & K-UNIT SHOPPERS.
AM: CMS J & K UNITS.

THEIR COMMISSARY LIST IN THE BLUE

7

 

 

 

Sees *Reeeta aentaest anne OL eM RMR Siam

 
 
 

———
M. Willliams mus ————
tte Coe PS RA A EEO RE of Oe de A
wa Ewes ERS ar a ea Epa
Teton mo
g3.": sian re a7
te, ™ 47808

tae wt

Piteres
d ananassae

*S 'STRACKINGS "49 12982-104e>

TT

3 0722 4291 me ee 26

U8 Gasset Ca wt
en fle Chere

Yd eae AT

NeW YORK Wy 1
(ied Abate,

a a es, A p

 

   
